NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                           No. 17-30056

             Plaintiff-Appellee,                    D.C. No.
                                                    1:15-cr-00274-EJL-3
v.

ENRIQUE MATOS-HERRERA,                              MEMORANDUM*

             Defendant-Appellant.



                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                       Argued and Submitted March 9, 2018
                               Seattle, Washington

Before: RAWLINSON, CLIFTON, Circuit Judges, and FREUDENTHAL,** Chief
District Judge

      Defendant Enrique Matos-Herrera (“Matos”) appeals his convictions for

conspiracy to commit wire fraud, wire fraud, and aggravated identity theft. On


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

      **
             The Honorable Nancy D. Freudenthal, Chief United States District
Judge for the District of Wyoming, sitting by designation.
                                          1
appeal, Matos challenges the sufficiency of the evidence to support the

convictions. Matos also claims the district court erred in admitting other act

evidence concerning prior fraudulent trips under 404(b). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      We review challenges to the sufficiency of the evidence de novo. United

States v. Sullivan, 522 F.3d 967, 974 (9th Cir. 2008). “[T]he relevant question is

whether, after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979)

(citation omitted).

      Sufficient evidence supports Matos’s conviction of conspiracy to commit

wire fraud. See Sullivan, 522 F.3d at 976. Matos traveled from Texas to Idaho

with five other people. Once in Idaho, Matos visited several different Walmart

stores with the other defendants in a vehicle containing a laptop computer, credit

card encoder, and several credit cards and gift cards. Video evidence and receipts

showed Matos purchase gift cards and other items with stolen account numbers.

Co-conspirators testified that Matos used the card encoder to encode credit cards

with stolen account information and that Matos hid the encoder in the air vent

when they went from store-to-store. The evidence showed Matos’s understanding

of the purpose of the conspiracy and voluntary actions in furthering the goals of the

                                         2
conspiracy. The direct and circumstantial evidence in this case supports Matos’s

conviction for conspiracy to commit wire fraud.

      The same evidence supports Matos’s convictions for wire fraud. See United

States v. Green, 592 F.3d 1057, 1064 (9th Cir.2010). Matos used the card encoder

to put stolen account numbers onto credit cards. He then used those cards to

purchase gift cards at several different Walmart stores.

      The evidence was also sufficient to support Matos’s convictions for

aggravated identity theft. See United States v. Nevils, 598 F.3d 1158, 1163–65 (9th

Cir.2010) (en banc).    The government provided co-conspirator testimony that

Matos used the card encoder and that when encoding a blank card, you could see

the account numbers and names on the laptop. Surveillance videos and receipts

showed Matos authorizing the purchases with fake signatures. This evidence was

sufficient for the jury to find Matos knew the credit cards contained stolen account

numbers and that the account numbers belonged to an actual person.

      Finally, the district court did not err in allowing 404(b) evidence of prior

trips to engage in the same fraudulent scheme. The evidence was admissible to

show motive, intent, or plan, and was not substantially more prejudicial than

probative. United States v. Ramos-Atondo, 732 F.3d 1113, 1123 (9th Cir. 2013).

AFFIRMED.




                                          3